

EXECUTION COPY
 
First Industrial, L.P.
$200,000,000 5¾% Senior Notes due 2016


Underwriting Agreement
January 5, 2006
 
J.P. MORGAN SECURITIES INC.
WACHOVIA CAPITAL MARKETS, LLC
CREDIT SUISSE FIRST BOSTON LLC
MERRILL LYNCH, PIERCE, FENNER
     & SMITH INCORPORATED
As Representatives of the several
Underwriter’s named in Schedule I hereto
c/o J.P. Morgan Securities LLC
270 Park Avenue
New York, New York 10017-2070




Ladies and Gentlemen:
 
First Industrial, L.P., a Delaware limited partnership (the “Operating
Partnership”), by this agreement (the “Agreement”) proposes to issue and sell to
the underwriters named in Schedule I hereto (collectively, the “Underwriters”),
for whom J.P. Morgan Securities Inc., Wachovia Capital Markets, LLC, Credit
Suisse First Boston LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated
are acting as Representatives (the “Representatives”), the principal amount of
its debt securities identified in Schedule I hereto (the “Securities”), each as
specified in Schedule I hereto.
 
The Operating Partnership and First Industrial Realty Trust, Inc., a Maryland
corporation and the sole general partner of the Operating Partnership (the
“Company”), have prepared and filed with the Securities and Exchange Commission
(the “Commission”) in accordance with the provisions of the Securities Act of
1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement (file number
333-117842-01) on Form S-3, including the related prospectus (the “Base
Prospectus”), relating to certain securities (the “Shelf Securities”) to be
issued from time to time by the Company or the Operating Partnership, as the
case may be. The Operating Partnership also has filed with, or proposes to file
with, the Commission pursuant to Rule 424 under the Securities Act (“Rule
424”) a prospectus supplement specifically relating to the Securities (a
“Prospectus Supplement”). The registration statement as amended to the date of
this Agreement and including any registration statement filed pursuant to Rule
462(b) under the Securities Act (a “Rule 462(b) Registration Statement”) is
hereinafter referred to as the “Registration Statement”. For purposes of this
Agreement, "Effective Time" with respect to the Registration Statement means, if
the Operating Partnership has advised the Underwriters that it does not propose
to amend such registration statement, the date and time as of which such
registration statement, or the most recent post-effective amendment thereto (if
any) filed prior to the execution and delivery of this Agreement, was declared
effective by the Commission or has become effective upon filing pursuant to
Rule 462(c). Any reference in this Agreement to the Registration Statement, the
Prospectus as defined hereunder or any preliminary prospectus (a “preliminary
prospectus”), as the case may be, previously filed with the Commission
 

1

--------------------------------------------------------------------------------



pursuant to Rule 424 shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act which were filed under the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) on or before the date of this Agreement or
the date of the Registration Statement or the Prospectus, as the case may be;
and any reference to “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
any documents filed under the Exchange Act after the date of this Agreement, or
the date of the Registration Statement or the Prospectus, as the case may be,
which are deemed to be incorporated by reference therein. "Registration
Statement" without reference to a time means the Registration Statement as of
its Effective Time. "Registration Statement" as of any specified time means the
Registration Statement in the form then filed with the Commission immediately
prior to that time, including any amendment thereto or any document incorporated
by reference therein and any prospectus deemed or retroactively deemed to be a
part thereof that has not been superseded or modified. For purposes of the
previous sentence, information contained in a form of prospectus or prospectus
supplement that is deemed retroactively to be a part of the Registration
Statement pursuant to Rule 430A shall be considered to be included in the
Registration Statement as of the time specified in Rule 430A. "Statutory
Prospectus" as of any specified time means the prospectus included in the
Registration Statement immediately prior to that time, including any document
incorporated by reference therein and any prospectus supplement deemed or
retroactively deemed to be a part thereof that has not been superseded or
modified. For purposes of the preceding sentence, information contained in a
form of prospectus that is deemed retroactively to be a part of the Registration
Statement pursuant to Rule 430A shall be considered to be included in the
Statutory Prospectus as of the actual time that form of prospectus is filed with
the Commission pursuant to Rule 424(b) ("Rule 424(b)") under the Securities Act.
"Prospectus" means the Statutory Prospectus in the form first used (or made
available upon request of purchasers pursuant to Rule 173) in connection with
confirmation of sales of the Securities that discloses the public offering price
and other final terms of the Securities and otherwise satisfies Section 10(a) of
the Securities Act. "Issuer Free Writing Prospectus" means any "issuer free
writing prospectus," as defined in Rule 433, relating to the Securities in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company's records pursuant to Rule 433(g).
"General Use Issuer Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified as such in Schedule IV to this Agreement.
"Limited Use Issuer Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus. "Time of
Sale" means 1:00 p.m. (Eastern time) on the date of this Agreement. All
references in this Agreement to financial statements and schedules and other
information which is "contained," "included," "described" or "stated" in the
Registration Statement or the Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement or Prospectus, as the case may be.
The Securities will be issued in one or more series under an indenture, dated as
of May 13, 1997 (the “Original Indenture”), between the Operating Partnership
and U.S. Bank National Association, as trustee (the “Trustee”). The title,
aggregate principal amount, rank, interest rate or formula and timing of
payments thereof, stated maturity date, redemption and/or repayment provisions,
sinking fund requirements and any other variable terms for each series of the
Securities shall be established by or pursuant to supplemental indenture no. 10
(the “Supplemental Indenture”) to the Original Indenture (as so supplemented,
and as the same may be amended or further supplemented from time to time, the
“Indenture”) to be entered into between the Operating Partnership and the
Trustee on or prior to the Closing Date (as defined in Section 3).
 
At or prior to the Time of Sale, the Operating Partnership had prepared the
following information, (the “Time of Sale Information”): (1) any scheduled
Issuer Free Writing Prospectuses attached as exhibits
 

2

--------------------------------------------------------------------------------



to Schedule IV hereto, (2) the preliminary Prospectus Supplement dated January
5, 2006 together with the Base Prospectus and (3) any filing under the 1934 Act
which is deemed incorporated by reference in the Registration Statement or the
Prospectus.
Each of the Company and the Operating Partnership hereby severally agrees with
the Underwriters as follows:
 
1.  The Operating Partnership agrees to issue and sell the Securities to the
several Underwriters as hereinafter provided, and each Underwriter, on the basis
of the representations, warranties and agreements herein contained, but subject
to the conditions hereinafter stated, agrees to purchase, severally and not
jointly, from the Operating Partnership the respective principal amount of
Securities set forth opposite such Underwriter’s name in Schedule I hereto at
the purchase price set forth in Schedule II hereto.
 
2.  The Operating Partnership understands that the several Underwriters intend
(i) to make a public offering of their respective portions of the Securities as
soon after the execution of this Agreement as in the judgment of the
Underwriters is advisable and (ii) initially to offer the Securities upon the
terms set forth in the Prospectus.
 
3.  Payment for the Securities shall be made to the Operating Partnership or to
its order by wire transfer in immediately available funds on the date and at the
time and place set forth in Schedule II hereto in the section entitled “Closing
Date and Time of Delivery” (or at such other time and place on the same or such
other date, not later than the third Business Day thereafter, as you and the
Operating Partnership may agree in writing). Such payment will be made upon
delivery to, or to you for the respective accounts of, the Underwriters of the
Securities registered in such names and in such denominations as you shall
request not less than two full Business Days prior to the date of delivery, with
any transfer taxes payable in connection with transfer to the Underwriters duly
paid by the Operating Partnership. As used herein, the term “Business Day” means
any day other than a day on which banks are permitted or required to be closed
in New York City or the City of Chicago. The time and date of such payment and
delivery with respect to the Securities are referred to herein as the “Closing
Date.” The Securities will be delivered through the book entry facilities of The
Depository Trust Company (“DTC”) and will be made available for inspection by
you by 1:00 P.M. New York City time at least 24 hours prior to the Closing Date
at such place in New York City as you, DTC and the Operating Partnership shall
agree.
 
4.  The Company and the Operating Partnership, jointly and severally, represent
and warrant to each Underwriter as of the date hereof and the Closing Date that:
 
(a)  The Company and the Operating Partnership meet the requirements for use of
Form S-3 and the Registration Statement has been declared effective by the
Commission.
 
(b)  The Registration Statement and the Prospectus, including the financial
statements, schedules and related notes included in the Prospectus and, if
applicable, any Term Sheet to the Prospectus, as of the date hereof, as of the
Time of Sale and at the time the Registration Statement became effective, and
when any post-effective amendment to the Registration Statement or Rule
462(b) Registration Statement becomes effective or any amendment or supplement
to the Prospectus is filed with the Commission, did or will comply in all
material respects with all applicable provisions of the Securities Act and the
Trust Indenture Act of 1939, as amended, and the rules and regulations of the
Commission thereunder (the “TIA”) and will contain all statements required to be
stated therein in accordance with the Securities Act and the TIA. The
Prospectus, including the financial statements, schedules and
 

3

--------------------------------------------------------------------------------



related notes included or incorporated by reference in the Prospectus, and if
applicable, any Term Sheet to the Prospectus, as of the date hereof, as of the
Time of Sale and at the time the Registration Statement became effective, and at
the Closing Date, and when any post-effective amendment to the Registration
Statement or Rule 462(b) Registration Statement becomes effective or any
amendment or supplement to the Prospectus is filed with the Commission, did or
will comply in all material respects with all applicable provisions of the
Securities Act and the TIA and will contain all statements required to be stated
therein in accordance with the Securities Act and the TIA. On the date the
Registration Statement was declared effective, on the date hereof, as of the
Time of Sale, on the date of filing of any Rule 462(b) Registration Statement
and on the Closing Date, no part of the Registration Statement or any amendment
did or will contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading. On the date the Registration Statement was
declared effective, on the date hereof, as of the Time of Sale, as of its date,
on the date of filing of any Rule 462(b) Registration Statement and at the
Closing Date, the Prospectus did not and will not contain an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If a Rule 462(b) Registration Statement is filed in connection
with the offering and sale of the Securities, the Company and the Operating
Partnership will have complied or will comply with the requirements of Rule 111
under the Securities Act relating to the payment of filing fees therefor. The
foregoing representations and warranties in this Section 4(b) do not apply to
(i) that part of the Registration Statement which constitutes the Statement of
Eligibility and Qualification under the TIA (the “Form T-1”), and (ii) any
statements or omissions made in reliance on and in conformity with information
relating to any Underwriter furnished in writing to the Company or the Operating
Partnership by the Underwriters specifically for inclusion in the Registration
Statement or Prospectus or any amendment or supplement thereto. Neither the
Company nor the Operating Partnership has distributed, and prior to the later of
the Closing Date and the completion of the distribution of the Securities will
not distribute, any offering material in connection with the offering or sale of
the Securities other than the Registration Statement, the preliminary
prospectus, the Prospectus or any other materials, if any, permitted by the
Securities Act (which were disclosed to the Underwriters and the Underwriters’
counsel and are listed on Schedule IV hereof other than documents referred to in
clause (c) of Section 7(f));
 
(c)  Any preliminary prospectus supplements, filed pursuant to Rule 424 under
the Securities Act and each 462(b) Registration Statement, if any, complied or
will comply when so filed in all material respects with all applicable
provisions of the Securities Act; did not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; each preliminary prospectus and the Prospectus delivered to the
Underwriters for use in connection with the offering of Securities will, at the
time of such delivery, be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T;
 
(d)  The documents incorporated or deemed to be incorporated by reference in the
Registration Statement, the Prospectus and the Time of Sale Information pursuant
to Item 12 of Form S-3 under the Securities Act, at the time they were, or
hereafter are, filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with other information included in, and incorporated by reference in,
the Registration Statement, the Prospectus and the Time of Sale Information, at
the time the Registration Statement became effective, as of the date of the
Prospectus, the Time of Sale Information and as of the Closing Date, or during
the period specified in Section 5(e) did not
 

4

--------------------------------------------------------------------------------



and will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The foregoing
representations and warranties in this Section 4(d) do not apply to the Form T-1
or to any statements or omissions made in reliance on and in conformity with
information relating to any Underwriter furnished in writing to the Company or
the Operating Partnership by the Underwriters specifically for inclusion in the
Registration Statement or Prospectus or any amendment or supplement thereto;
 
(e)  At the time of filing the Registration Statement and at the date of this
Agreement, each of the Operating Partnership and the Company was not and is not
an "ineligible issuer," as defined in Rule 405, including as a result of (x) the
Operating Partnership, the Company or any other subsidiary in the preceding
three years having been convicted of a felony or misdemeanor or having been made
the subject of a judicial or administrative decree or order as described in
Rule 405 and (y) the Operating Partnership or the Company in the preceding three
years having been the subject of a bankruptcy petition or insolvency or similar
proceeding, having had a registration statement be the subject of a proceeding
under Section 8 of the Securities Act or being the subject of a proceeding under
Section 8A of the Securities Act in connection with the offering of the
Securities, all as described in Rule 405.
 
(f)  The Time of Sale Information, at the Time of Sale did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from any
prospectus included in the Registration Statement or any Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Operating Partnership by the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by the Underwriters consists of the information described in the second
paragraph of Section 8 hereof. No statement of material fact included in the
Prospectus has been omitted from the Time of Sale Information and no statement
of material fact included in the Time of Sale Information that is required to be
included in the Prospectus has been omitted therefrom.
 
(g)  Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Operating Partnership notified or
notifies the Underwriters as described in the next sentence, did not, does not
and will not include any information that conflicted, conflicts or will conflict
with the information then contained in the Registration Statement. If at any
time following issuance of an Issuer Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information then contained in
the Registration Statement or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, (i) the Operating
Partnership has promptly notified or will promptly notify the Underwriters and
(ii) the Operating Partnership has promptly amended or will promptly amend or
supplement such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission. The foregoing two sentences do not apply
to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Operating Partnership by the Underwriters specifically for use therein, it being
understood and agreed that the only such information furnished by the
Underwriters consists of the information described as such in the second
paragraph of Section 8 hereof.
 
 
5

--------------------------------------------------------------------------------


 
(h)  The Operating Partnership (including its agents and representatives, other
than the Underwriters in their capacity as such) has not made, used, prepared,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any Issuer Free Writing Prospectus other than (i) any
document not constituting a prospectus pursuant to Section 2(a)(10)(a) of the
Securities Act or Rule 134 under the Securities Act or (ii) the documents listed
on Schedule IV hereto and other written communications approved in writing in
advance by the Representatives. Each such Issuer Free Writing Prospectus
complied in all material respects with the Securities Act, has been filed in
accordance with the Securities Act (to the extent required thereby) and did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Operating Partnership makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Free Writing Prospectus in reliance upon and in conformity with information
relating to any Underwriter furnished to the Operating Partnership in writing by
such Underwriter through the Representative expressly for use in any Issuer Free
Writing Prospectus.
 
(i)  The Company has been duly organized and is validly existing as a
corporation under and by virtue of the laws of the State of Maryland, and is in
good standing with the State Department of Assessments and Taxation of Maryland.
The Operating Partnership has been duly organized and is validly existing as a
limited partnership in good standing under and by virtue of the Delaware Revised
Uniform Limited Partnership Act. Each of First Industrial Financing Partnership,
L.P. (the “Financing Partnership”), First Industrial Securities, L.P.
(“Securities, L.P.”), First Industrial Mortgage Partnership, L.P. (the “Mortgage
Partnership”), First Industrial Pennsylvania, L.P. (“FIP”), First Industrial
Harrisburg, L.P. (“FIH”) and First Industrial Indianapolis, L.P. (“FII”) (the
Financing Partnership, Securities, L.P., the Mortgage Partnership, FIH, FII and
FIP are referred to collectively herein as the “Partnership Subsidiaries”) has
been duly organized and is validly existing as a limited partnership in good
standing under and by virtue of the laws of its jurisdiction of organization.
Each of First Industrial Securities Corporation (“FISC”), First Industrial
Indianapolis Corporation (“FIIC”), First Industrial Finance Corporation
(“FIFC”), First Industrial Mortgage Corporation (“FIMC”), First Industrial
Development Services, Inc. (“FIDSI”) and First Industrial Pennsylvania
Corporation (“FIPC”), (FISC, FIIC, FIFC, FIMC, FIDSI and FIPC are referred to
collectively herein as the “Corporate Subsidiaries”), FR First Cal, LLC, ("FR
First Cal"), FR Bucks Property Holding, L.P. ("FR Bucks"), FR Lehigh Property
Holding, L.P. ("FR Lehigh"), FR Aberdeen, LLC ("FR Aberdeen"), FR Lackawanna
Property Holding, LP ("FR Lackawanna"), FR Park Plaza, LLC, ("FR Park"), First
Industrial Acquisitions, Inc. ("FIAI"), First Industrial Harrisburg Corporation
("FIHC"), and FI Development Services Corporation ("FIDSC") (FR First Cal, FR
Bucks, FR Lehigh, FR Aberdeen, FR Lackawanna, FR Park, FIAI, FIHC, and FIDSC are
referred to collectively herein as the "Additional Subsidiaries," and the
Partnership Subsidiaries, the Corporate Subsidiaries and the Additional
Subsidiaries are referred to herein collectively as the “Subsidiaries” or
individually as a “Subsidiary”), has been duly organized and is validly existing
as a corporation in good standing under and by virtue of the laws of its
jurisdiction of incorporation. Other than the Corporate Subsidiaries, the
Partnership Subsidiaries and the Additional Subsidiaries, no entity in which the
Company owns any equity securities constitute, individually or in the aggregate,
is a “significant subsidiary” under Rule 1-02 of Regulation S-X (substituting
“net income” for “income from continuing operations”) promulgated under the
Exchange Act. The Company is the sole general partner of the Operating
Partnership. FIFC is a wholly-owned subsidiary of the Company and is the sole
general partner of the Financing Partnership. FIMC is a wholly-owned subsidiary
of the Company and is the sole general partner of the Mortgage Partnership. FISC
is a wholly-owned subsidiary of the Company and is the sole general partner of
Securities, L.P. The Operating Partnership and FISC are the only limited
partners of Securities, L.P. FIPC is a
 

6

--------------------------------------------------------------------------------



wholly-owned subsidiary of the Company and is the sole general partner of FIP.
FIIC is a wholly-owned subsidiary of the Company and is the sole general partner
of FII. FIHC is a wholly-owned subsidiary of the Company and is the sole general
partner of FIH. FIDSI is a wholly-owned subsidiary of the Operating Partnership.
The Operating Partnership is the sole limited partner of each Partnership
Subsidiary (except for Securities, L.P.). The Operating Partnership, the Company
and each of the Subsidiaries has, and at the Closing Date will have, full
corporate, partnership or limited liability company power and authority, as the
case may be, to conduct all the activities conducted by it, to own, lease or
operate all the properties and other assets owned, leased or operated by it and
to conduct its business in which it engages or proposes to engage as described
in the Prospectus and the transactions contemplated hereby. The Company and each
of the Corporate Subsidiaries is, and at the Closing Date will be, duly
qualified or registered to do business and in good standing as a foreign
corporation in all jurisdictions in which the nature of the activities conducted
by it or the character of the properties and assets owned, leased or operated by
it makes such qualification or registration necessary, except where failure to
obtain such qualifications or registration will not have a material adverse
effect on (i) the condition, financial or otherwise, or the earnings, assets or
business affairs or prospects of the Operating Partnership, Company and their
Subsidiaries, taken as a whole or on the 846 in service properties owned,
directly or indirectly, by the Company as of September 30, 2005 (the
“Properties”) taken as a whole, (ii) the issuance, validity or enforceability of
the Securities or (iii) the consummation of any of the transactions contemplated
by this Agreement, the Indenture and the Securities (each a “Material Adverse
Effect”). The Operating Partnership and each of the Partnership Subsidiaries is,
and at the Closing Date will be, duly qualified or registered to do business and
in good standing as a foreign limited partnership in all jurisdictions in which
the nature of the activities conducted by it or the character of the assets
owned, leased or operated by it makes such qualification or registration
necessary, except where failure to obtain such qualification or registration
will not have a Material Adverse Effect. Complete and correct copies of the
charter documents, partnership agreements and other organizational documents of
the Company and its Subsidiaries and all amendments thereto as have been
requested by the Underwriters or their counsel have been delivered to the
Underwriters or their counsel;
 
(j)  The Securities have been duly authorized for issuance and sale in
accordance with this Agreement by the Company, as general partner of the
Operating Partnership, and, when issued by the Operating Partnership and
authenticated and delivered by the Trustee in accordance with the terms of the
Indenture, and paid for by the Underwriters pursuant to this Agreement; such
Securities will be valid and legally binding unsecured obligations of the
Operating Partnership entitled to the benefit of the Indenture and enforceable
against the Operating Partnership in accordance with their respective terms,
subject to (1) the effect of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and (2) the effect
of general principles of equity, whether enforcement is considered in a
proceeding in equity or at law, and the discretion of the court before which any
proceeding therefor may be brought; the Indenture has been duly qualified under
the TIA and prior to the issuance of the securities will be duly authorized,
executed and delivered by the Operating Partnership and the Company, and
assuming due authorization, execution and delivery thereof by the Trustee, will
constitute a valid and legally binding obligation of the Operating Partnership,
enforceable in accordance with its terms subject to (1) the effect of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting the
rights and remedies of creditors and (2) the effect of general principles of
equity, whether enforcement is considered in a proceeding in equity or at law,
and the discretion of the court before which any proceeding therefor may be
brought; the Securities conform, and the Indenture conform, to the
 

7

--------------------------------------------------------------------------------



statements relating thereto contained in the Prospectus; and the Securities are
in the form contemplated by the Indenture;
 
(k)  The partnership agreement of the Operating Partnership is duly authorized,
executed and delivered by the Company, as general partner and a limited partner
and the partnership agreement of each Partnership Subsidiary is duly authorized,
validly executed and delivered by each partner thereto and (assuming in the case
of the Operating Partnership the due authorization, execution and delivery of
the partnership agreement by each limited partner other than the Company) each
such partnership agreement will be a valid, legally binding and enforceable in
accordance with its terms immediately following the Closing Date subject to
(i) the effect of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the rights and remedies of creditors and (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law, and the discretion of the court before which any proceeding
therefor may be brought. All of the issued and outstanding shares of capital
stock of the Company and each Corporate Subsidiary, all of the outstanding units
of general, limited and/or preferred partner interests of the Operating
Partnership and each Partnership Subsidiary will have been duly authorized and
are validly issued, fully paid and non-assessable; and (except as described in
the Prospectus) will be owned directly or indirectly (except in the case of the
Company) by the Operating Partnership or the Company, as the case may be, free
and clear of all security interests, liens and encumbrances (except for pledges
in connection with the loan agreements of the Operating Partnership, the Company
and the Subsidiaries), and all of the partnership interests in each Partnership
Subsidiary will have been duly authorized and are validly issued, fully paid,
and (except as described in the Prospectus) will be owned directly or indirectly
by the Operating Partnership or the Company, free and clear of all security
interests, liens and encumbrances (except for pledges in connection with the
loan agreements of the Operating Partnership, the Company and the Subsidiaries);
 
(l)  The financial statements, supporting schedules and related notes included
in, or incorporated by reference in, the Registration Statement, the Time of
Sale Information and the Prospectus comply in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly the consolidated financial condition of the entity or entities or
group presented or included therein, as of the respective dates thereof, and its
consolidated results of operations and cash flows for the respective periods
covered thereby, are all in conformity with generally accepted accounting
principles applied on a consistent basis throughout the entire period involved,
except as otherwise disclosed in the Prospectus. The financial information and
data included in the Registration Statement, the Time of Sale Information and
the Prospectus present fairly the information included or incorporated by
reference therein and have been prepared on a basis consistent, except as may be
noted therein, with that of the financial statements, schedules and notes
included or incorporated by reference in the Registration Statement, the Time of
Sale Information and the Prospectus and the books and records of the respective
entity or entities or group presented or included therein. Except as otherwise
noted in the Registration Statement, the Time of Sale Information and the
Prospectus, pro forma and/or as adjusted financial information included or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus has been prepared in accordance with the
applicable requirements of the Securities Act and the American Institute of
Certified Public Accountants (“AICPA”) guidelines with respect to pro forma and
as adjusted financial information, and includes all adjustments necessary to
present fairly the pro forma and/or as adjusted financial condition of the
entity or entities or group presented or included therein at the respective
dates indicated and the results of operations and cash flows for the respective
periods specified. The Operating Partnership’s ratio of earnings to fixed
charges
 

8

--------------------------------------------------------------------------------



included in the Prospectus and in Exhibit 12.1 to the current report on Form 8-K
filed by the Operating Partnership on December 9, 2005 have been calculated in
compliance with Item 503(d) of Regulation S-K of the Commission. No other
financial statements (or schedules) of the Company, the Operating Partnership
and the Partnership Subsidiaries or any predecessor of the Company and/or the
Operating Partnership and the Partnership Subsidiaries are required by the
Securities Act or the Exchange Act to be included in the Registration Statement,
the Time of Sale Information and the Prospectus. PricewaterhouseCoopers LLP (the
“Accountants”) who have reported on such financial statements, schedules and
related notes, are independent registered public accountants with respect to the
Operating Partnership, the Company and the Partnership Subsidiaries with the
applicable rules and regulations adopted by the Commission and the Public
Accounting Oversight Board (United States) and as required by the Securities
Act, and there have been no disagreements with any accountants or "reportable
events" (as defined in Item 304 of Regulation S-K promulgated by the
Commission) required to be disclosed in the Prospectus or elsewhere pursuant to
such Item 304 which have not been so disclosed;
 
(m)  Subsequent to the respective dates as of which information is given in the
Registration Statement, the Time of Sale Information and the Prospectus and
prior to the Closing Date, (i) there has not been and will not have been, except
as set forth in or contemplated by the Registration Statement, the Time of Sale
Information, the Prospectus and this Agreement, any change in the
capitalization, long term or short term debt or in the capital stock or equity
of each of the Operating Partnership, the Company or any of the Subsidiaries
which would be material to the Operating Partnership, the Company and the
Subsidiaries considered as one enterprise (anything which would be material to
the Operating Partnership, the Company and the Subsidiaries, considered as one
enterprise, being hereinafter referred to as “Material”), (ii) except as
described in the Registration Statement, the Time of Sale Information or the
Prospectus, neither the Operating Partnership, the Company nor any of the
Subsidiaries has incurred nor will any of them incur any liabilities or
obligations, direct or contingent, which would be Material, nor has any of them
entered into nor will any of them enter into any transactions, other than
pursuant to this Agreement and the transactions referred to herein or as
contemplated in the Registration Statement, the Time of Sale Information, the
Prospectus and this Agreement, which would be Material, (iii) there has not been
any Material Adverse Effect, (iv) except for regular quarterly distributions on
the Company’s shares of common stock, par value $0.01 per share (the “Common
Stock”), and the dividends on, and any distributions on redemption of, the
shares of the Company’s (a) Depositary Shares each representing 1/100 of a share
of 85/8% Series C Cumulative Preferred Stock (the “Series C Preferred Stock”),
(b) Depositary Shares each representing 1/100 of a share of 6.236% Series F
Flexible Cumulative Redeemable Preferred Stock (the “Series F Preferred Stock”),
(c) Depositary Shares each representing 1/100 of a share of 7.236% Series G
Flexible Cumulative Redeemable Preferred Stock (the “Series G Preferred
Stock”) and (d) Depositary Shares each representing 1/10,000 of a share of
Series I Flexible Cumulative Redeemable Preferred Stock (the "Series I Preferred
Stock"), the Company has not paid or declared and will not pay or declare any
dividends or other distributions of any kind on any class of its capital stock,
and (v) except for distributions in connection with regular quarterly
distributions on partnership units, the Operating Partnership has not paid any
distributions of any kind on its partnership units;
 
(n)  None of the Operating Partnership, the Company or any of the Subsidiaries
is, or as of the Closing Date will be, required to be registered under the
Investment Company Act of 1940, as amended (the “1940 Act”);
 
(o)  To the knowledge of the Operating Partnership or the Company, after due
inquiry, except as set forth in the Registration Statement, the Time of Sale
Information and the
 

9

--------------------------------------------------------------------------------



Prospectus, there are no actions, suits, proceedings, investigations or
inquiries, pending or, after due inquiry, threatened against or affecting the
Operating Partnership, the Company or any of the Subsidiaries or any of their
respective officers or directors in their capacity as such or of which any of
their respective properties or assets or any Property is the subject or bound,
before or by any Federal or state court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, wherein
an unfavorable ruling, decision or finding would reasonably be expected to have
a Material Adverse Effect;
 
(p)  The Operating Partnership, the Company and each of the Subsidiaries
(i) has, and at the Closing Date will have, (A) all governmental licenses,
permits, consents, orders, approvals and other authorizations necessary to carry
on its business as contemplated in the Registration Statement, the Time of Sale
Information or the Prospectus and are in material compliance with such, and
(B) complied in all material respects with all laws, regulations and orders
applicable to it or its business and (ii) are not, and at the Closing Date will
not be, in breach of or default in the performance or observance of any
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, voting trust agreement, loan agreement, bond,
debenture, note agreement, lease, contract, joint venture or partnership
agreement or other agreement or instrument (collectively, a “Contract or Other
Agreement”) or under any applicable law, rule, order, administrative regulation
or administrative or court decree to which it is a party or by which any of its
other assets or properties or by which the Properties are bound or affected,
except where such default, breach or failure will not, either singly or in the
aggregate, have a Material Adverse Effect. To the knowledge of the Operating
Partnership, the Company and each of the Subsidiaries, after due inquiry, no
other party under any Material contract or other agreement to which it is a
party is in default thereunder, except where such default will not have a
Material Adverse Effect. None of the Operating Partnership, the Company or any
of the Subsidiaries is, nor at the Closing Date will any of them be, in
violation of any provision of its articles of incorporation, by-laws,
certificate of limited partnership, partnership agreement or other
organizational document, as the case may be;
 
(q)  No Material consent, approval, authorization or order of, or any filing or
declaration with, any court or governmental agency or body or any other entity
is required in connection with the offering, issuance or sale of the Securities
hereunder except such as have been obtained under the Securities Act, the
Exchange Act and the TIA and such as may be required under state securities,
Blue Sky or real estate syndication laws or the by-laws, the corporate financing
rule or the conflict of interests rule of the National Association of Securities
Dealers, Inc. (the “NASD”) in connection with the purchase and distribution by
the Underwriters of the Securities or such as have been received prior to the
date of this Agreement, and except for the filing of this Agreement, the
Supplemental Indenture and the form of Securities with the Commission as
exhibits to a Form 8-K, which the Operating Partnership and the Company agree to
make in a timely manner;
 
(r)  The Operating Partnership and the Company had or have full corporate or
partnership power, as the case may be, to enter into each of this Agreement, the
Indenture and the Securities. This Agreement, the Indenture and the Securities
have been duly and validly authorized, executed and delivered by the Operating
Partnership and the Company, constitutes a valid and binding agreement of the
Operating Partnership and the Company, and assuming due authorization, execution
and delivery by the Underwriters, is enforceable against the Operating
Partnership in accordance with the terms hereof and thereof subject to (i) the
effect of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the rights and remedies of creditors and (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at
 

10

--------------------------------------------------------------------------------



law, and the discretion of the court before which any proceeding therefor may be
brought. The execution, delivery and performance of this Agreement, the
Indenture and the Securities and the consummation of the transactions
contemplated hereby, and compliance by each of the Operating Partnership, the
Company and the Subsidiaries with its obligations hereunder to the extent each
is a party thereto, will not result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets or properties of the Operating
Partnership, the Company or any of the Subsidiaries pursuant to the terms or
provisions of, or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or give any other party a right to
terminate any of its obligations under, or result in the acceleration of any
obligation under, (a) the certificate of incorporation, by-laws, certificate of
limited partnership, partnership agreement or other organizational documents of
the Operating Partnership, the Company or any of the Subsidiaries, (b) any
Contract or Other Agreement to which the Operating Partnership, the Company or
any of the Subsidiaries is a party or by which the Operating Partnership, the
Company or any of the Subsidiaries or any of their assets or properties are
bound or affected, or violate or conflict with (c) any judgment, ruling, decree,
order, statute, rule or regulation of any court or other governmental agency
(foreign or domestic) or body applicable to the business or properties of the
Operating Partnership, the Company or any of the Subsidiaries or to the
Properties, in each case (other than with respect to subclause (a) of this
sentence as it applies to the Operating Partnership, the Company and their
significant subsidiaries (as defined in Section 4(h)) except for liens, charges,
encumbrances, breaches, violations, defaults, rights to terminate or accelerate
obligations, or conflicts, the imposition or occurrence of which would not have
a Material Adverse Effect;
 
(s)  As of the Closing Date, the Operating Partnership, the Company and each of
the Subsidiaries will have good and marketable title to all properties and
assets described in the Registration Statement, the Time of Sale Information and
the Prospectus as owned by it, free and clear of all liens, encumbrances,
claims, security interests and defects, except such as are described in the
Registration Statement, the Time of Sale Information and the Prospectus, or such
as secure the loan facilities of the Operating Partnership, the Company and the
Subsidiaries, or would not result in a Material Adverse Effect;
 
(t)  This Agreement has been duly authorized by the Operating Partnership and,
at the Closing Date, will have been duly executed and delivered by the Operating
Partnership, and, assuming due authorization, execution and delivery of this
Agreement by the other respective parties thereto, this Agreement will, at the
Closing Date, constitute a valid and binding obligation of the Operating
Partnership, enforceable against the Operating Partnership in accordance with
their respective terms (except to the extent that enforcement thereof may be
limited by (i) the effect of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and (ii) the
effect of general principles of equity, whether enforcement is considered in a
proceeding in equity or at law, and the discretion of the court before which any
proceeding therefor may be brought);
 
(u)  The Operating Partnership is subject to the reporting requirements of
either Section 13 or Section 15(d) of the Securities Exchange Act of 1934 and
files reports with the Commission on EDGAR.
 
(v)  To the knowledge of the Operating Partnership and the Company: (i) no
lessee of any portion of the Properties is in default under any of the leases
governing such Properties and there is no event which, but for the passage of
time or the giving of notice, or both, would constitute a default under any of
such leases, except in each case such defaults that would not
 

11

--------------------------------------------------------------------------------



have a Material Adverse Effect; (ii) the current use and occupancy of each of
the Properties complies in all material respects with all applicable codes and
zoning laws and regulations, except for such failures to comply which would not
individually or in the aggregate have a Material Adverse Effect; and (iii) there
is no pending or threatened condemnation, zoning change, environmental or other
proceeding or action that will in any material respect affect the size of, use
of, improvements on, construction on, or access to the Properties except such
proceedings or actions that would not have a Material Adverse Effect;
 
(w)  The Operating Partnership, the Company and the Partnership Subsidiaries
have property, title, casualty and liability insurance in favor of the Operating
Partnership, the Company or the Partnership Subsidiaries with respect to each of
the Properties, in an amount and on such terms as is reasonable and customary
for businesses of the type conducted by the Operating Partnership, the Company
and the Partnership Subsidiaries except in such instances where the tenant is
carrying such insurance or the tenant is self-insuring such risks;
 
(x)  Except as disclosed in the Registration Statement, the Time of Sale
Information and the Prospectus, and, except for activities, conditions,
circumstances or matters that would not have a Material Adverse Effect; (i) to
the knowledge of the Operating Partnership, the Company and the Subsidiaries,
after due inquiry, the operations of the Operating Partnership, the Company and
the Subsidiaries are in compliance with all Environmental Laws (as defined
below) and all requirements of applicable permits, licenses, approvals and other
authorizations issued pursuant to Environmental Laws; (ii) to the knowledge of
the Operating Partnership, the Company and the Subsidiaries, after due inquiry,
none of the Operating Partnership, the Company or the Subsidiaries has caused or
suffered to occur any Release (as defined below) of any Hazardous Substance (as
defined below) into the Environment (as defined below) on, in, under or from any
Property, and no condition exists on, in, under or adjacent to any Property that
could reasonably be expected to result in the incurrence of liabilities under,
or any violations of, any Environmental Law or give rise to the imposition of
any Lien (as defined below), under any Environmental Law; (iii) none of the
Operating Partnership, the Company or the Subsidiaries has received any written
notice of a claim under or pursuant to any Environmental Law or under common law
pertaining to Hazardous Substances on, in, under or originating from any
Property; (iv) none of the Operating Partnership, the Company or the
Subsidiaries has actual knowledge of, or received any written notice from any
Governmental Authority (as defined below) claiming, any violation of any
Environmental Law or a determination to undertake and/or request the
investigation, remediation, clean-up or removal of any Hazardous Substance
released into the Environment on, in, under or from any Property; and (v) no
Property is included or, to the knowledge of the Operating Partnership, the
Company or the Subsidiaries, after due inquiry, proposed for inclusion on the
National Priorities List issued pursuant to CERCLA (as defined below) by the
United States Environmental Protection Agency (the “EPA”), or included on the
Comprehensive Environmental Response, Compensation, and Liability Information
System database maintained by the EPA, and none of the Operating Partnership,
the Company or the Subsidiaries has actual knowledge that any Property has
otherwise been identified in a published writing by the EPA as a potential
CERCLA removal, remedial or response site or, to the knowledge of the Company
and its Subsidiaries, is included on any similar list of potentially
contaminated sites pursuant to any other Environmental Law;
 
As used herein, “Hazardous Substance” shall include any hazardous substance,
hazardous waste, toxic substance, pollutant or hazardous material, including,
without limitation, oil, petroleum or any petroleum-derived substance or waste,
asbestos or asbestos-containing materials, PCB’s, pesticides, explosives,
radioactive materials, dioxins, urea formaldehyde insulation or any constituent
of any such substance, pollutant or waste which is subject to
 

12

--------------------------------------------------------------------------------



regulation under any Environmental Law (including, without limitation, materials
listed in the United States Department of Transportation Optional Hazardous
Material Table, 49 C.F.R. § 172.101, or in the EPA’s List of Hazardous
Substances and Reportable Quantities, 40 C.F.R. Part 302); “Environment” shall
mean any surface water, drinking water, ground water, land surface, subsurface
strata, river sediment, buildings, structures, and ambient, workplace and indoor
and outdoor air; “Environmental Law” shall mean the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.) (“CERCLA”), the Resource Conservation and Recovery Act of 1976, as
amended (42 U.S.C. § 6901, et seq.), the Clean Air Act, as amended (42 U.S.C. §
7401, et seq.), the Clean Water Act, as amended (33 U.S.C. § 1251, et seq.), the
Toxic Substances Control Act, as amended (15 U.S.C. § 2601, et seq.), the
Occupational Safety and Health Act of 1970, as amended (29 U.S.C. § 651, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C. § 1801,
et seq.), and all other federal, state and local laws, ordinances, regulations,
rules and orders relating to the protection of the environment or of human
health from environmental effects; “Governmental Authority” shall mean any
federal, state or local governmental office, agency or authority having the duty
or authority to promulgate, implement or enforce any Environmental Law; “Lien”
shall mean, with respect to any Property, any mortgage, deed of trust, pledge,
security interest, lien, encumbrance, penalty, fine, charge, assessment,
judgment or other liability in, on or affecting such Property; and “Release”
shall mean any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, emanating or disposing of
any Hazardous Substance into the Environment, including, without limitation, the
abandonment or discard of barrels, containers, tanks (including, without
limitation, underground storage tanks) or other receptacles containing or
previously containing and containing a residue of any Hazardous Substance;
 
None of the environmental consultants which prepared environmental and asbestos
inspection reports with respect to any of the Properties was employed for such
purpose on a contingent basis or has any substantial interest in the Operating
Partnership, the Company or any of the Subsidiaries, and none of them nor any of
their directors, officers or employees is connected with the Operating
Partnership, the Company or any of the Subsidiaries as a promoter, selling
agent, voting trustee, director, officer or employee;
 
(y)  The Operating Partnership, the Company and the Subsidiaries are organized
and operate in a manner so that the Company qualifies as a real estate
investment trust (“REIT”) under Sections 856 through 860 of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Company has elected to be taxed
as a REIT under the Code commencing with the taxable year ended December 31,
1994. The Operating Partnership, the Company and the Subsidiaries intend to
continue to be organized and operate so that the Company shall qualify as a REIT
for the foreseeable future, unless the Company’s board of directors determines
that it is no longer in the best interests of the Company to be so qualified;
 
(z)  There is no material document or contract of a character required to be
described or referred to in the Registration Statement, the Time of Sale
Information or the Prospectus or to be filed as an exhibit to the Registration
Statement which is not described or filed as required therein, except for the
filing of this Agreement, the Indenture and the form of Securities with the
Commission as exhibits to a Form 8-K, which the Company agrees to make in a
timely manner, and the descriptions thereof or references thereto are accurate
in all material respects;
 
(aa)  None of the Operating Partnership, the Company or any of the Subsidiaries
is involved in any labor dispute nor, to the knowledge of the Operating
Partnership, the Company or the Subsidiaries, after due inquiry, is any such
dispute threatened which would be Material;
 
 
13

--------------------------------------------------------------------------------


 
(bb)  The Operating Partnership, the Company and the Subsidiaries own, or are
licensed or otherwise have the full exclusive right to use, all material
trademarks and trade names which are used in or necessary for the conduct of
their respective businesses as described in the Prospectus. To the knowledge of
the Operating Partnership or the Company, no claims have been asserted by any
person to the use of any such trademarks or trade names or challenging or
questioning the validity or effectiveness of any such trademark or trade name.
The use, in connection with the business and operations of the Operating
Partnership, the Company and the Subsidiaries, of such trademarks and trade
names does not, to the Company’s or the Operating Partnership’s knowledge,
infringe on the rights of any person;
 
(cc)  Each of the Operating Partnership, the Company and the Subsidiaries has
filed all federal, state, local and foreign income tax returns which have been
required to be filed (except in any case in which the failure to so file would
not result in a Material Adverse Effect) and has paid all taxes required to be
paid and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing would otherwise be delinquent, except, in all cases,
for any such tax, assessment, fine or penalty that is being contested in good
faith and except in any case in which the failure to so pay would not result in
a Material Adverse Effect;
 
(dd)  The Operating Partnership and each of the Partnership Subsidiaries is
properly treated as a partnership for U.S. federal income tax purposes and not
as a “publicly traded partnership”;
 
(ee)  No relationship, direct or indirect, exists between or among the Operating
Partnership, the Company or the Subsidiaries on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Operating Partnership, the
Company or the Subsidiaries on the other hand, which is required by the
Securities Act to be described in the Registration Statement and the Prospectus
which is not so described in such documents and in the Time of Sale Information;
 
(ff)  The Company and the Operating Partnership have not taken and will not
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Securities, and the Company and the Operating Partnership have not
distributed and have agreed not to distribute any prospectus or other offering
material in connection with the offering and sale of the Securities other than
the Prospectus, any preliminary prospectus filed with the Commission or other
material permitted by the Securities Act (which were disclosed to you and your
counsel);
 
(gg)  The Operating Partnership maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets, financial and
corporate books and records is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences;
 
(hh)  Any certificate or other document signed by any officer or authorized
representative of the Operating Partnership, the Company or any Subsidiary, and
delivered to the Underwriters or to counsel for the Underwriters in connection
with the sale of the Securities shall be deemed a representation and warranty by
such entity or person, as the case may be, to each Underwriter as to the matters
covered thereby;
 
 
14

--------------------------------------------------------------------------------


 
(ii)  The Securities have an investment grade rating from one or more nationally
recognized statistical rating organizations as specified in Schedule II hereto;
 
(jj)  Except for contracts, agreements or understandings entered into in
connection with the transfer of properties or other assets to the Operating
Partnership, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
include any Common Stock of the Company owned or to be owned by such person in
the offering contemplated by this Agreement.
 
(kk)  The Securities resold pursuant to this Agreement and the Indenture shall
be in the respective forms previously delivered to the Underwriters; and
 
(ll)  The Registration Statement has been declared effective by the Commission
under the Securities Act; no stop order suspending the effectiveness of the
Registration Statement or any part thereof has been issued and no proceeding for
that purpose has been instituted, or to the knowledge of the Company or the
Operating Partnership, threatened by the Commission or by the state securities
authority of any jurisdiction. No order preventing or suspending the use of the
Prospectus or any preliminary prospectus has been issued and no proceeding for
that purpose has been instituted or, to the knowledge of the Company, threatened
by the Commission or by the state securities authority of any jurisdiction.
 
(mm)  The Operating Partnership has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act), which (i) are designed to ensure that material information
relating to the Operating Partnership, including its consolidated subsidiaries,
is made known to each of the Operating Partnership 's principal executive
officer and principal financial officer by others within those entities,
particularly during the period which the Operating Partnership’s quarterly
report on Form 10-Q for the quarter ended September 30, 2005 was prepared;
(ii) have been evaluated for effectiveness as of the date of the filing of the
Prospectus Supplement with the Commission; and (iii) are effective in all
material respects to perform the functions for which they were established,
except where a failure to be so effective will not have a Material Adverse
Effect.
 
(nn)  Based on its evaluation of its internal controls over financial reporting
at December 31, 2004, the Operating Partnership, the Company and their
subsidiaries are not aware of (i) any significant deficiency or material
weakness in the design or operation of internal control over financial reporting
which are reasonably likely to adversely affect the Operating Partnership’s
ability to record, process, summarize and report financial information; or
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Operating Partnership’s internal
control over financial reporting. Since the date of the most recent evaluation
of such disclosure controls and procedures, there have been no changes in
internal controls over financial reporting of the Operating Partnership, the
Company or their subsidiaries or in other factors that has materially affected,
or is reasonably likely to materially affect, the Operating Partnership, the
Company or their subsidiaries’ internal control over financial reporting.
 
(oo)  There is and has been no failure on the part of the Operating Partnership
or any of the Operating Partnership’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.
 
 
15

--------------------------------------------------------------------------------


 
(pp)  The Company is not an ineligible issuer as defined under the Securities
Act, in each case at the times specified in the Securities Act in connection
with the offering of the Securities.
 
5.  Each of the Company and the Operating Partnership severally covenants and
agrees with the Underwriters as follows:
 
(a)  In respect of the offering of the Securities, the Operating Partnership
will (i) prepare a Prospectus Supplement setting forth the aggregate principal
amount of Securities covered thereby and their terms not otherwise specified in
the Base Prospectus pursuant to which the Securities are being issued, the names
of the Underwriters participating in the offering and the aggregate principal
amount of Securities which each severally has agreed to purchase, the price at
which the Securities are to be purchased by the Underwriters from the Operating
Partnership, the initial public offering price, the selling concession and
reallowance, if any, and such other information as the Underwriters and the
Operating Partnership deem appropriate in connection with the offering of the
Securities, (ii) file the Statutory Prospectus in a form approved by you
pursuant to Rule 424 under the Securities Act within the applicable time period
prescribed by such rule for such filing, (iii) file any Issuer Free Writing
Prospectus to the extent required by Rule 433 under the Securities Act; and will
file promptly all reports and any definitive proxy or information statements
required to be filed by the Operating Partnership with the Commission pursuant
to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date
of the Prospectus and for so long as the delivery of a prospectus is required in
connection with the offering or sale of the Securities; and (iv) furnish copies
of the Statutory Prospectus to the Underwriters and to such dealers as you shall
specify in New York City prior to 10:00 A.M., New York City time as soon as
practicable after the date of this Agreement in such quantities as you may
reasonably request. The Operating Partnership has complied and will comply with
Rule 433.
 
(b)  The Operating Partnership will comply with the Securities Act and the
Exchange Act so as to permit the completion of the distribution of the
Securities as contemplated in this Agreement and in the Registration Statement
and the Prospectus. At any time when the Prospectus is (or but for the exemption
in Rule 172 would be) required to be delivered under the Securities Act or the
Exchange Act in connection with sales of Securities, the Operating Partnership
will advise you promptly and, if requested by you, confirm such advice in
writing, of (i) the effectiveness of any amendment to the Registration Statement
(ii) the transmittal to the Commission for filing of any Prospectus or other
supplement or amendment to the Prospectus to be filed pursuant to the Securities
Act, (iii) the receipt of any comments from the Commission relating to the
Registration Statement, any preliminary prospectus, the Prospectus or any of the
transactions contemplated by this Agreement, (iv) any request by the Commission
for post-effective amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information, (v) the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or of the suspension of qualification of the Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for such purposes, and (vi) the happening of any event which makes any statement
of a material fact made in the Registration Statement, the Prospectus or the
Time of Sale Information untrue or which requires the making of any additions to
or changes in the Registration Statement, the Prospectus or the Time of Sale
Information in order to make the statements therein not misleading. The
Operating Partnership will make every reasonable effort to prevent the issuance
of any stop order and, if at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, the Operating
Partnership will make every reasonable effort to obtain the withdrawal or
lifting of such order at the earliest possible time;
 
 
16

--------------------------------------------------------------------------------


 
(c)  The Operating Partnership will furnish to you, without charge, such number
of conformed copies of the Registration Statement as first filed with the
Commission and of each amendment to it, including all exhibits and documents
incorporated by reference, as you may reasonably request. If applicable, the
copies of the Registration Statement and each amendment thereto furnished to the
Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to the Commission’s Electronic Data Gathering
and Retrieval System (“EDGAR”), except to the extent permitted by Regulation
S-T;
 
(d)  At any time when the Prospectus is (or but for the exemption in Rule 172
would be) required to be delivered under the Securities Act or the Exchange Act
in connection with sales of Securities, not to prepare, use, authorize, approve,
refer to or file any Issuer Free Writing Prospectus, or file any amendment to
the Registration Statement or any Rule 462(b) Registration Statement or to make
any amendment or supplement to the Prospectus or any Term Sheet, if applicable,
of which you shall not previously have been advised or to which you or counsel
for the Underwriters shall reasonably object; and to prepare and file with the
Commission, promptly upon your reasonable request, any amendment to the
Registration Statement, Rule 462(b) Registration Statement, Term Sheet, or
amendment or supplement to the Prospectus which, in the opinion of counsel for
the Underwriters, may be necessary in connection with the distribution of the
Securities by you, and to use its reasonable best efforts to cause the same to
become promptly effective. If applicable, the Prospectus and any amendments or
supplements thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T;
 
(e)  (i) If, at any time when the Prospectus is (or but for the exemption in
Rule 172 would be) required to be delivered under the Securities Act or the
Exchange Act in connection with sales of Securities, any event shall occur as a
result of which, in the opinion of counsel for the Underwriters, it becomes
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances existing when the Prospectus is
delivered to a purchaser, not misleading, or if it is necessary to amend or
supplement the Prospectus to comply with any law, the Operating Partnership will
forthwith prepare and file with the Commission an appropriate amendment or
supplement to the Prospectus (in form and substance reasonably satisfactory to
counsel for the Underwriters) so that the statements in the Prospectus, as so
amended or supplemented, will not contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when it is so delivered, not
misleading, or so that the Prospectus will comply with any law, and furnish to
each Underwriter and to such dealers as you shall specify, such number of copies
thereof as such Underwriter or dealers may reasonably request and (ii) if at any
time prior to the Closing Date (1) any event shall occur or condition shall
exist as a result of which the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances, not misleading or (2) it is necessary to amend
or supplement the Time of Sale Information to comply with law, the Operating
Partnership will immediately notify the Underwriters thereof and forthwith
prepare and, subject to paragraph (c) above, file with the Commission (to the
extent required) and furnish to the Underwriters and to such dealers as the
Representative may designate, such amendments or supplements to the Time of Sale
Information as may be necessary so that the statements in the Time of Sale
Information as so amended or supplemented will not, in the light of the
circumstances, be misleading or so that the Time of Sale Information will comply
with law;
 
 
17

--------------------------------------------------------------------------------


 
(f)  The Operating Partnership will use its reasonable best efforts, in
cooperation with the Underwriters, to qualify, register or perfect exemptions
for the Securities for offer and sale by the several Underwriters to qualified
institutions under the applicable state securities, Blue Sky and real estate
syndication laws of such jurisdictions as you may reasonably request; provided,
however, the Operating Partnership will not be required to qualify as a foreign
limited partnership, file a general consent to service of process in any such
jurisdiction, subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject, or provide any undertaking
or make any change in its partnership agreement that the general partner of the
Operating Partnership reasonably determines to be contrary to the best interests
of the Operating Partnership and its unitholders. In each jurisdiction in which
the Securities have been so qualified or registered, the Operating Partnership
will use all reasonable efforts to file such statements and reports as may be
required by the laws of such jurisdiction, to continue such qualification or
registration in effect for so long a period as the Underwriters may reasonably
request for the distribution of the Securities and to file such consents to
service of process or other documents as may be necessary in order to effect
such qualification or registration; provided, however, the Operating Partnership
will not be required to qualify as a foreign limited partnership, file a general
consent to service of process in any such jurisdiction, subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject, or provide any undertaking or make any change in its
partnership agreement that the general partner of the Operating Partnership
reasonably determines to be contrary to the best interests of the Operating
Partnership and its unitholders;
 
(g)  To make generally available to the holders of the Securities as soon as
reasonably practicable but not later than sixty days after the close of the
period covered thereby (90 days in the event the close of such period is the
close of the Operating Partnership’s fiscal year), an earning statement (in form
complying with the provisions of Rule 158 of the Securities Act) covering a
period of at least twelve months after the effective date of the Registration
Statement (but in no event commencing later than 90 days after such date) which
shall satisfy the provisions of Section 11(a) of the Securities Act, and, if
required by Rule 158 of the Securities Act, to file such statement as an exhibit
to the next periodic report required to be filed by the Operating Partnership
under the Exchange Act covering the period when such earnings statement is
released;
 
(h)  During the period when the Prospectus is (or but for the exemption in Rule
172 would be) required to be delivered under the Securities Act or the Exchange
Act in connection with sales of the Securities, to file all documents required
to be filed by it with the Commission pursuant to Section 13, 14 or 15 of the
Exchange Act within the time periods required by the Exchange Act;
 
(i)  The Operating Partnership will pay all costs, expenses, fees and taxes
incident to (i) the preparation, printing, filing and distribution under the
Securities Act of the Registration Statement and any amendment thereto
(including financial statements and exhibits), the Prospectus and all amendments
and supplements to any of them and for expenses incurred for preparing, printing
and distributing any Issuer Free Writing Prospectuses to investors or
prospective investors prior to or during the period specified in Section 5(e),
(ii) the printing and delivery of this Underwriting Agreement, the Indenture,
any Supplemental Indentures and any Blue Sky Memorandum, (iii) the qualification
or registration of the Securities for offer and sale under certain limited
securities, Blue Sky or real estate syndication laws of certain states in
accordance with Section 5(f) hereof, (iv) the fee of and the filings and
clearance, if any, with the NASD in connection with the offering, (v) the fees
charged by nationally recognized statistical rating organizations for the rating
of the Securities, (vi) furnishing such copies of the Registration
 

18

--------------------------------------------------------------------------------



Statement, the preliminary prospectus, the Prospectus, the Time of Sale
Information and all amendments and supplements thereto as may be requested for
use in connection with the offering or sale of the Securities by the
Underwriters or by dealers to whom Securities may be sold, (vii) the
preparation, issuance and delivery of certificates for the Securities to the
Underwriters, (viii) the costs and charges of any transfer agent or registrar,
(ix) the costs and expenses of the Trustee under the Indenture, (x) any expenses
incurred by the Operating Partnership in connection with a “road show”
presentation to potential investors, (xi) any transfer taxes imposed on the sale
by the Operating Partnership of the Securities to the Underwriters and (xii) the
fees and disbursements of the Operating Partnership’s counsel and accountants;
 
(j)  The Operating Partnership will use its best efforts to do and perform all
things required to be done and performed under this Agreement by the Operating
Partnership prior to the Closing Date and to satisfy all conditions precedent to
the delivery of the Securities;
 
(k)  The Operating Partnership will use the net proceeds received by it from the
sale of the Securities in the manner specified in Registration Statement, the
Time of Sale Information and the Prospectus Supplement under “Use of Proceeds”;
 
(l)  The Operating Partnership will prepare and file or transmit for filing with
the Commission in accordance with Rule 424(b) of the Securities Act copies of
the Prospectus;
 
(m)  The Company will use its best efforts to continue to qualify as a REIT
under Sections 856 through 860 of the Code unless the Company’s board of
directors determines that it is no longer in the best interests of the Company
to be so qualified;
 
(n)  The Operating Partnership will use its best efforts to take all reasonable
action necessary to enable Standard & Poor’s Corporation (“S&P”) and Moody’s
Investors Service, Inc (“Moody’s”) or any other nationally recognized rating
organization to provide their respective credit ratings of the Securities, as
specified in Schedule II hereto;
 
(o)  The Operating Partnership will cooperate with the Representatives and use
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of DTC; and
 
(p)  The Operating Partnership and the Company will execute a supplemental
indenture to the Original Indenture designating each series of debt securities
to be offered and its related terms and provisions in accordance with the
provisions of the Indenture.
 
(q)  The Company will not, at any time, directly or indirectly, take any action
intended, or which might reasonably be expected to cause or result in, or which
will constitute stabilization of the price of the Securities to facilitate the
sale or resale of any Securities in violation of the Securities Act.
 
(r)  The Company will, pursuant to reasonable procedures developed in good
faith, retain copies of each Issuer Free Writing Prospectus that is not filed
with the Commission in accordance with Rule 433 under the Securities Act.
 
6.  Each Underwriter hereby represents and agrees that:
 
(a)  It has not and will not use, authorize use of, refer to, or participate in
the planning for use of, any “free writing prospectus,” as defined in Rule 405
under the Securities Act (which
 

19

--------------------------------------------------------------------------------



term includes use of any written information furnished to the Commission by the
Operating Partnership and not incorporated by reference into the Registration
Statement and any press release issued by the Operating Partnership) other than
(i) a free writing prospectus that contains no “issuer information” (as defined
in Rule 433(h)(2) under the Securities Act) that was not included (including
through incorporation by reference) in the Preliminary Prospectus or a
previously filed Issuer Free Writing Prospectus, (ii) any Issuer Free Writing
Prospectus listed on Schedule IV or prepared pursuant to Section 5(d) or (e)
above, or (iii) any free writing prospectus prepared by such Underwriter and
approved by the Company in advance in writing (each such free writing prospectus
referred to in clauses (i) or (iii), an “Underwriter Free Writing Prospectus”).
 
(b)  It has not and will not distribute any Underwriter Free Writing Prospectus
referred to in clause (a)(i) in a manner reasonably designed to lead to its
broad unrestricted dissemination. 
 
(c)  It has not and will not, without the prior written consent of the Operating
Partnership, use any free writing prospectus that contains the final terms of
the Securities unless such terms have previously been included in a free writing
prospectus filed with the Commission; provided that the underwriters may use a
term sheet substantially in the form of Schedule V hereto without the consent of
the Company or the Operating Partnership; provided, further, that any
Underwriter using such term sheet shall notify the Company or the Operating
Partnership, and provide a copy of such term sheet, prior to, or concurrently
with, the first use of such term sheet.
 
(d)  It will, pursuant to reasonable procedures developed in good faith, retain
copies of each free writing prospectus used or referred to by it, in accordance
with Rule 433 under the Securities Act.
 
(e)  It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering of the Securities (and will promptly
notify the Operating Partnership if any such proceeding against it is initiated
during the such period of time that a prospectus relating to the Securities is
required by law to be delivered (or required to be delivered but for Rule 172
under the Securities Act) in connection with sales of the Securities by any
Underwriter or dealer.
 
7.  The several obligations of the Underwriters hereunder shall be subject to
the performance by the Company and the Operating Partnership of their respective
obligations hereunder and to satisfaction of each of the following conditions:
 
(a)  the Registration Statement, including any Rule 462(b) Registration
Statement, has become effective under the Securities Act; the Statutory
Prospectus and each Free Writing Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) (in the case of the Free Writing Prospectus,
to the extent required under Rule 433 of the Securities Act) within the
applicable time period prescribed for such filing by such Rule; no stop order
suspending the effectiveness of the Registration Statement or the Statutory
Prospectus shall be in effect, and no proceedings for such purpose shall have
been commenced or shall be pending before or threatened by the Commission to the
knowledge, after due inquiry, of the Company or the Operating Partnership; no
stop order suspending the effectiveness of the Registration Statement or the
Statutory Prospectus shall be in effect and no proceedings for such purpose
shall have been commenced or shall be pending before or threatened by the state
securities authority of any jurisdiction, to the knowledge of the Company or the
Operating Partnership; and all requests for
 

20

--------------------------------------------------------------------------------



additional information on the part of the Commission shall have been complied
with to your satisfaction;
 
(b)  all the representations and warranties of the Company and the Operating
Partnership contained in this Agreement shall be true and correct on the Closing
Date, with the same force and effect as if made on and as of the Closing Date
and the Company and the Operating Partnership shall have complied with all
agreements and all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date;
 
(c)  subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have occurred any downgrading, nor shall any
notice have been given of (i) any intended or potential downgrading or (ii) any
review or possible change that does not indicate an improvement, in the rating
accorded any securities of or guaranteed by the Company or the Operating
Partnership by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act;
 
(d)  since the respective dates as of which information is given in the
Registration Statement and the Prospectus there shall not have been any material
change in the capital stock, partners’ equity or long-term debt of the Company,
the Operating Partnership or any of the Subsidiaries on a consolidated basis,
except as described or contemplated in the Prospectus, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, business, prospects, management, properties,
financial position, stockholders’ equity, partners’ equity or results of
operations of the Company, the Operating Partnership and the Subsidiaries, taken
as a whole, otherwise than as set forth or contemplated in the Prospectus, the
effect of which in the judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities on
the terms and in the manner contemplated in the Prospectus and/or the Indenture;
and other than as set forth in the Prospectus, no proceedings shall be pending
or, to the knowledge of the Company or the Operating Partnership, after due
inquiry, threatened against the Operating Partnership or the Company or any
Property before or by any federal, state or other commission, board or
administrative agency, where an unfavorable decision, ruling or finding could
reasonably be expected to result in a Material Adverse Effect;
 
(e)  you shall have received on and as of the Closing Date a certificate signed
by the Chief Executive Officer of the Company and the Chief Financial Officer of
the Company, in their capacities as officers of the Company, on behalf of the
Company for itself and as general partner of the Operating Partnership,
satisfactory to you to the effect set forth in subsections (a) through (d) of
this Section 7(e) and to the further effect that there has not occurred any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, business, prospects,
management, properties, financial position, stockholders’ equity, partners’
equity or results of operations of the Operating Partnership, the Company and
the Subsidiaries taken as a whole from that set forth or contemplated in the
Registration Statement;;
 
(f)  you shall have received on the Closing Date, an opinion or opinions
(satisfactory to you and counsel for the Underwriters), dated the Closing Date,
of Cahill Gordon & Reindel llp counsel for the Company and the Operating
Partnership, to the effect that:
 
(i)  The Company is duly qualified or registered as a foreign corporation to
transact business and is in good standing in each jurisdiction listed on
Schedule III hereto.
 
 
 
21

--------------------------------------------------------------------------------


 
(ii)  The Operating Partnership and each of the Partnership Subsidiaries has
been duly formed and is validly existing as a limited partnership in good
standing under the laws of its state of organization. The Operating Partnership
and each of the Partnership Subsidiaries has all requisite partnership power and
authority to own, lease and operate its properties and other assets and to
conduct the business in which it is engaged and proposes to engage, in each
case, as described in the Prospectus, and the Operating Partnership has the
partnership power to enter into and perform its obligations under this
Agreement, the Indenture and the Securities. The Operating Partnership is duly
qualified or registered as a foreign partnership and is in good standing in each
jurisdiction listed on Schedule III hereto.
 
(iii)  To the knowledge of such counsel, none of the Operating Partnership, the
Company or the Subsidiaries is in violation of or default under its charter,
by-laws, certificate of limited partnership or partnership agreement, as the
case may be, and none of such entities is in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
document (as in effect on the date of such opinion) listed as an exhibit to the
Registration Statement, the Company’s and the Operating Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2004 or the Company’s and
the Operating Partnership’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2005, in each case as amended, if applicable, to which such entity
is a party or by which such entity may be bound, or to which any of the property
or assets of such entity may be subject or by which they may be bound (it being
understood that (i) such counsel need express no opinion with respect to matters
relating to any contract, indenture, mortgage, loan agreement, note, lease,
joint venture or partnership agreement or other instrument or agreement relating
to the acquisition, transfer, operation, maintenance, management or financing of
any property or assets of such entity or any other Property and (ii) such
counsel may assume compliance with the financial covenants contained in any such
document), except in each case for violations or defaults which in the aggregate
are not reasonably expected to have a Material Adverse Effect.
 
(iv)  This Agreement was duly and validly authorized, executed and delivered by
each of the Operating Partnership and the Company.
 
(v)  The issuance of the Securities has been duly authorized by the Company on
behalf of the Operating Partnership and assuming authentication by the Trustee
in accordance with the terms of the Indenture, and delivery to, and payment by,
the Underwriters in accordance with the terms of this Agreement, such Securities
constitute valid and legally binding obligations of the Operating Partnership
entitled to the benefits provided for in the Indenture, and enforceable against
the Operating Partnership in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at equity or law).
 
(vi)  The Indenture has been duly and validly authorized, executed and delivered
by the Operating Partnership and, assuming due authorization, execution and
delivery thereof by the Trustee, will constitute a valid and legally binding
agreement of the Operating Partnership, enforceable against the Operating
Partnership in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’
 

22

--------------------------------------------------------------------------------



rights and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at equity or law); and the
Indenture has been duly qualified under the TIA.
 
(vii)  The Registration Statement has been declared effective under the
Securities Act and the Indenture has been qualified under the TIA, the
Prospectus was filed with the Commission pursuant to Rule 424 within the
applicable time period prescribed by Rule 424 and, to the knowledge of such
counsel, no stop order suspending the effectiveness of the Registration
Statement or the Prospectus has been issued and no proceeding for that purpose
is pending or threatened by the Commission.
 
(viii)  The execution and delivery of this Agreement, the Indenture and the
Securities, the issuance and sale of the Securities and the performance by the
Operating Partnership and the Company of their respective obligations under the
Securities, this Agreement and the Indenture, to the extent they are a party
thereto, and the consummation of the transactions herein and therein
contemplated will not require, to such counsel’s knowledge, any consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental body (except such as may be required
under the Securities Act, the TIA and the state securities, Blue Sky or real
estate syndication laws in connection with the purchase and distribution of the
Securities by the Underwriters) and did not and do not conflict with or
constitute a breach or violation of or default under: (1) any document (as in
effect as of the date of such opinion) listed as an exhibit to the Registration
Statement, each of the Company’s and the Operating Partnership’s Annual Report
on Form 10-K for the year ended December 31, 2004, each of the Company’s and the
Operating Partnership’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2005, in each case as amended, if applicable, to which any such
entity is a party or by which it or any of them or any of their respective
properties or other assets may be bound or subject and of which such counsel is
aware (it being understood that (i) such counsel need express no opinion with
respect to matters relating to any contract, indenture, mortgage, loan
agreement, note, lease, joint venture or partnership agreement or other
instrument or agreement relating to the acquisition, transfer, operation,
maintenance, management or financing of any property or assets of such entity or
any other Property and (ii) such counsel may assume compliance with the
financial covenants contained in any such document); (2) the certificate of
limited partnership or partnership agreement, as the case may be, of the
Operating Partnership, Securities, L.P. and the Financing Partnership or the
articles of incorporation or by-laws, as the case may be, of the Company, FIFC
or FISC; or (3) any applicable law, rule or administrative regulation, except in
each case for conflicts, breaches, violations or defaults that in the aggregate
are not reasonably expected to have a Material Adverse Effect.
 
(ix)  To the knowledge of such counsel, no Material authorization, approval,
consent or order of any court or governmental authority or agency or any other
entity is required in connection with the offering, issuance or sale of the
Securities hereunder, except such as may be required under the Securities Act,
the TIA, the by-laws, the corporate financing rules and the conflict of interest
rules of the NASD or state securities, Blue Sky or real estate syndication laws,
or such as have been received prior to the date of such opinion.
 
(x)  The Registration Statement, at the time it became effective, and the
Prospectus, as of the date of the Prospectus Supplement (in each case, other
than the
 

23

--------------------------------------------------------------------------------



Form T-1 and the financial statements, including the notes and schedules
thereto, and other financial and statistical data that is found in or derived
from the internal accounting records of the Company and its Subsidiaries set
forth in or incorporated by reference therein or the information under the
caption “Notice to Canadian Residents” in the Prospectus, as to which no opinion
need be rendered), complied as to form in all material respects with the
requirements of the Securities Act and the Exchange Act.
 
(xi)  Each of the Underwriters is receiving good, valid and marketable title to
the Securities, free and clear of all security interests, mortgages, pledges,
liens, encumbrances, claims and equities, if such Underwriter acquires such
Securities in good faith and without notice of any such security interests,
mortgages, pledges, liens, encumbrances, claims or equities.
 
(xii)  The information in the Prospectus Supplement under “Description of Notes”
and “Certain U.S. Federal Income Tax Considerations” and in the Prospectus under
“Risk Factors,” “Description of Debt Securities” and “Certain U.S. Federal
Income Tax Considerations” (as modified by the information in the Prospectus
Supplement), to the extent that it constitutes statements of law, descriptions
of statutes, rules or regulations, or summaries of documents or legal
conclusions, has been reviewed by us and is correct in all material respects and
presents fairly the information required to be disclosed therein.
 
(xiii)  To such counsel’s knowledge, there is no document or contract of a
character required to be described or referred to in the Registration Statement
and the Prospectus by the Securities Act other than those described or referred
to therein, and the descriptions thereof or references thereto are accurate in
all material respects; and to such counsel’s knowledge, there is no document or
contract of a character required to be filed as an exhibit to the Registration
Statement which is not filed as required.
 
(xiv)  The partnership agreement of each of the Operating Partnership,
Securities, L.P. and the Financing Partnership has been duly authorized, validly
executed and delivered by each of the Company and the Partnership Subsidiaries,
to the extent they are parties thereto, and is valid, legally binding and
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(xv)  The Company and the Operating Partnership satisfied all conditions and
requirements for filing the Registration Statement on Form S-3 under the
Securities Act.
 
(xvi)  None of the Company or the Subsidiaries is required to be registered as
an investment company under the Investment Company Act of 1940, as amended.
 
(xvii)  Commencing with the Company’s taxable year ended December 31, 1994, the
Company has been organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Code and the Company’s current
and proposed method of operation (as represented by the Company to us in a
written certificate) will enable it to continue to meet the requirements for
qualification and taxation as a REIT under the Code.
 

24

--------------------------------------------------------------------------------



In addition, Cahill Gordon & Reindel llp shall, in a separate letter, state that
they have participated in conferences with officers and other representatives of
the Operating Partnership and the Company, representatives of the independent
registered public accounting firm for the Operating Partnership and
representatives of the Underwriters at which the contents of the Registration
Statement, the Prospectus and the Time of Sale Information and related matters
were discussed. On the basis thereof (relying to the extent such counsel deems
appropriate upon the opinions of officers and other representatives of the
Operating Partnership and the Company as to the materiality to the Operating
Partnership of the matters discussed), but without independent verification by
such counsel of, and without passing upon or assuming any responsibility for,
the accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Prospectus or the Time of Sale Information or any
amendments or supplements thereto, no facts have come to the attention of such
counsel that lead them to believe that (i) the Registration Statement, including
the documents incorporated therein by reference, at the time the Registration
Statement became effective, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading, (ii) the Prospectus, as of
its date or as of the Closing Date, contained or contains any untrue statement
of a material fact or omitted or omits to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading or (iii) the Time of Sale Information, as of the Time
of Sale, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (it being
understood that such counsel need express no comment with respect to the
financial statements, including the notes and schedules thereto, or any other
financial or statistical data that is found in or derived from the internal
accounting records of the Operating Partnership or the Company in each case as
set forth in or incorporated by reference into the Registration Statement, the
Prospectus, the Time of Sale Information or the Form T-1 or the information
under the caption “Notice to Canadian Residents”).
 
In giving its opinion, such counsel may rely (i) as to all matters of fact, upon
representations, statements or certificates of public officials and statements
of officers, directors, partners, employees and representatives of and
accountants for each of the Company and its Subsidiaries, (ii) as to matters of
Maryland law, on the opinion of McGuireWoods LLP, Baltimore, Maryland, (iii) as
to matters of Illinois law, on the opinion of Barack Ferrazzano Kirschbaum
Perlman & Nagelberg LLP, Chicago, Illinois, and (iv) as to the good standing and
qualification of the Operating Partnership and the Company to do business in any
state or jurisdiction, upon certificates of appropriate government officials and
letters from Corporation Service Company, copies of which have been furnished to
you.
 
(g)  You shall have received on the Closing Date, an opinion (satisfactory to
the Underwriters and counsel for the Underwriters), dated the Closing Date, of
McGuireWoods LLP, special Maryland counsel for the Company, to the effect that:
 
(i)  Each of the Company and the Corporate Subsidiaries has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its respective jurisdiction of incorporation.
 
(ii)  Each of the Company and the Corporate Subsidiaries has corporate power and
authority to own, lease and operate its properties and other assets and to
conduct the business in which it is engaged or proposes to engage, in each case,
as described in the Prospectus, and the Company has the corporate power and
authority to enter into and perform its obligations under this Agreement and the
Indenture.
 
(iii)  The Company has been authorized, in its capacity as general partner of
the Operating Partnership, to cause the Operating Partnership to issue the
Securities.
 
 
25

--------------------------------------------------------------------------------


 
(iv)  Each of this Agreement and the Indenture was duly and validly authorized
by the Company, on behalf of itself and the Operating Partnership.
 
(v)  The execution and delivery of this Agreement and the Indenture, the
performance of the obligations and the consummation of the transaction set forth
herein and therein by the Company will not require, to the knowledge of such
counsel, any consent, approval, authorization or other order of any Maryland
court, regulatory body, administrative agency or other governmental body (except
as such may be required under the Securities Act or other securities or blue sky
or real estate syndication laws) and did not and do not conflict with or
constitute a breach or violation of or default under: (A) the charter or
by-laws, as the case may be, of the Company; and (B) any applicable Maryland
law, rule or administrative regulation or any order or administrative or court
decree of which such counsel is aware, except in the case of clause (B) above
for conflicts, breaches, violations or defaults that in the aggregate would not
have a Material Adverse Effect.
 
(vi)  To the knowledge of such counsel, no Material authorization, approval,
consent or order of any Maryland court, governmental authority, agency or other
entity is required in connection with the offering, issuance or sale of the
Securities hereunder, except such as may be required under Maryland securities,
Blue Sky or real estate syndication laws.
 
(vii)  The information in the Prospectus under “Certain Provisions of Maryland
Law and The Company’s Articles of Incorporation and Bylaws” and “Restrictions on
Transfers of Capital Stock” and in Part II of the Registration Statement under
Item 15, to the extent that it constitutes statements of law, descriptions of
statutes, rules or regulations, summaries of documents or legal conclusions, has
been reviewed by such counsel and, as to Maryland law, is correct in all
material respects and presents fairly the information required to be disclosed
therein.
 
(viii)  The Company and each of the Corporate Subsidiaries was authorized to
enter into the partnership agreement of each Partnership Subsidiary for which
the Operating Partnership, the Company or such Corporate Subsidiary, as the case
may be, is the general partner.
 
(h)  You shall have received on the Closing Date, an opinion (satisfactory to
the Underwriters and counsel for the Underwriters), dated the Closing Date, of
Barack Ferrazzano Kirschbaum Perlman & Nagelberg, special Illinois counsel for
the Company, to the effect that:
 
(i)  To the knowledge of such counsel, none of the Operating Partnership or the
Company, FIMC, the Mortgage Partnership, FIPC or FIP is in violation of, or
default in connection with the performance or observance of any obligation,
agreement, covenant or condition contained in any or all of that certain Fourth
Amended and Restated Unsecured Revolving Credit Facility, dated as of August 23,
2005, among the Operating Partnership, as Borrower, the Company, as Guarantor
and General Partner, JPMorgan Chase Bank, N.A., and certain other banks as
lenders, JPMorgan Securities Inc. as Lead Arranger and Sole Book Runner,
Wachovia Bank, National Association, as Syndication Agent, Commerzbank AG, PNC
Bank, National Association and Wells Fargo Bank, N.A., as Documentation Agents,
and AmSouth Bank, The Bank of New York, The Bank of Nova Scotia, Bank of
Montreal and SunTrust Bank as Co-Agents (all such
 

26

--------------------------------------------------------------------------------



indebtedness collectively, the “Credit Documents”), except in each case for
defaults that, in the aggregate, are not reasonably expected to have a Material
Adverse Effect.
 
(ii)  The execution and delivery of this Agreement and the Indenture and the
performance of the obligations and consummation of transactions set forth herein
and therein by the Operating Partnership and the Company did not and do not
conflict with, or constitute a breach or violation of, or default under: (A) any
or all of the Credit Documents; (B) any applicable law, rule or administrative
regulation of the federal government (or agency thereof) of the United States;
or (C) any order or administrative or court decree issued to or against, or
concerning any or all of the Operating Partnership, the Company, the Partnership
Subsidiaries and the Corporate Subsidiaries, of which, in the cases of clauses
(B) and (C) above, such counsel is aware, except in each case for conflicts,
breaches, violations or defaults that, in the aggregate, would not have a
Material Adverse Effect.
 
(iii)  To the knowledge of such counsel, there are no legal or governmental
proceedings pending or threatened against the Operating Partnership, the
Company, the Partnership Subsidiaries, the Corporate Subsidiaries or the
Additional Subsidiaries that do, or are likely to, have a Material Adverse
Effect.
 
(iv)  The information in the 10-K under Item 7 “Management’s Discussion and
Analysis of Financial Condition and Results of Operations—Mortgage Loans
Payable” (other than information relating to a certain mortgage loan made
available to First Industrial Financing Partnership, L.P. by Nomura Asset
Capital Corporation) to the extent that it constitutes statements of law,
descriptions of statutes, summaries of principal financing terms of Credit
Documents or legal conclusions, has been reviewed by such counsel and is correct
in all material respects and presents fairly the information disclosed therein.
 
(i)  On the date hereof, the Accountants shall have furnished to the
Underwriters a letter, dated the date of its delivery, addressed to the
Underwriters and in form and substance satisfactory to the Underwriters (and to
their counsel), confirming that they are independent registered public
accountants with respect to the Company, the Operating Partnership and the
Subsidiaries as required by the Securities Act and with respect to the financial
and other statistical and numerical information contained in the Registration
Statement and the Prospectus and containing statements and information of the
type ordinarily included in accountants” “comfort letters” as set forth in the
AICPA’s Statement on Auditing Standards 72. At the Closing Date, the Accountants
shall have furnished to the Underwriters a letter, dated the date of its
delivery, which shall confirm, on the basis of a review in accordance with the
procedures set forth in the letter from it, that nothing has come to its
attention during the period from the date of the letter referred to in the prior
sentence to a date (specified in the letter) not more than five days prior to
the Closing Date, which would require any change in its letter dated the date
hereof if it were required to be dated and delivered at the Closing Date.
 
(j)  You shall have received on the Closing Date an opinion, dated as of such
Closing Date, of Clifford Chance US LLP ("CC"), counsel for the Underwriters, in
form and substance reasonably satisfactory to the Underwriters.
 
In giving its opinion, such counsel may rely (A) as to matters of Maryland law,
on the opinion of McGuireWoods LLP, Baltimore Maryland, which opinion shall be
in form and substance reasonably satisfactory to counsel for the Underwriters
and (B) as to the good standing
 

27

--------------------------------------------------------------------------------



and qualification of the Company and the Operating Partnership to do business in
any sate or jurisdiction, upon certificates of appropriate governmental
officials or opinions of counsel in such jurisdictions.
 
(k)  At the Closing Date, the Securities shall have the ratings accorded by any
“nationally recognized statistical organization,” as defined by the Commission
for purposes of Rule 436(g)(2) under the Securities Act if and as specified in
Schedule II hereto, and the Operating Partnership shall deliver to the
Underwriters a letter, dated as of such date, from each such rating
organization, or other evidence satisfactory to the Underwriters, confirming
that the Securities have such ratings. Since the date hereof, there shall not
have occurred a downgrading in the rating assigned to the Securities or any of
the Company’s securities or the Operating Partnership’s other securities by any
such rating organization, and no such rating organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, its rating of the Securities or any of the Company’s securities or
the Operating Partnership’s other securities.
 
(l)  If the Registration Statement or an offering of Securities has been filed
with the NASD for review, the NASD shall not have raised any objection with
respect to the fairness and reasonableness of the underwriting terms and
arrangements.
 
(m)  The Operating Partnership and its Subsidiaries shall not have failed at or
prior to the Closing Date to perform or comply with any of the agreements
pursuant to Section 5 herein contained or required to be performed or complied
with by the Operating Partnership at or prior to such Closing Date
 
(n)  At the Closing Date, counsel for the Underwriters shall have been furnished
with such documents and opinions as they may reasonably require for the purpose
of enabling them to pass upon the issuance and sale of the Securities, as herein
contemplated and related proceedings, or in order to evidence the accuracy of
any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Operating
Partnership and the Company in connection with the issuance and sale of the
Securities as herein contemplated shall be reasonably satisfactory in form and
substance to the Underwriters and counsel for the Underwriters.
 
Except to the extent the text of such is as set forth herein, the opinions and
certificates mentioned in this Agreement shall be deemed to be in compliance
with the provisions hereof only if they are in all material respects
satisfactory to you and to CC, counsel for the Underwriters.
 
8.  The Company and the Operating Partnership, jointly and severally, agree to
indemnify and hold harmless the Underwriters and each person, if any, who
controls any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20(a) of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including without limitation the
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted) caused by any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement,
each Statutory Prospectus, the Prospectus, any Issuer Free Writing Prospectus
(as amended or supplemented if the Company or the Operating Partnership shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity
 

28

--------------------------------------------------------------------------------



with information relating to any Underwriter furnished to the Company or the
Operating Partnership in writing by such Underwriter through you expressly for
use therein.
 
Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Operating Partnership, and the Company’s and the
Operating Partnership’s officers and directors and each person who controls the
Company or the Operating Partnership within the meaning of Section 15 of the
Securities Act and Section 20(a) of the Exchange Act, to the same extent as the
foregoing indemnity from the Company and the Operating Partnership to each
Underwriter, but only with reference to information relating to such Underwriter
furnished to the Company and the Operating Partnership in writing by such
Underwriter through you expressly for use in the Registration Statement, each
Statutory Prospectus, the Prospectus, any Issuer Free Writing Prospectus, any
amendment or supplement thereto. For purposes of this Section 8 and Sections
4(b), (f) and (g), the only written information furnished by the Underwriters to
the Operating Partnership expressly for use in the Registration Statement and
the Prospectus Supplement is the information in the second, third, fourth, fifth
(not including the first two sentences thereof), sixth and seventh paragraphs
after the table under the caption “Underwriting.”
 
If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “Indemnified Person”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary, (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person or (iii) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Indemnifying Person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for the Underwriters
and such control persons of the Underwriters shall be designated in writing by
the Representatives and any such separate firm for the Company, the Operating
Partnership, their directors, their officers and such control persons of the
Company and the Operating Partnership or authorized representatives shall be
designated in writing by the Company or the Operating Partnership. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. If it is ultimately determined that an
Indemnified Person was not entitled to indemnification hereunder, such
Indemnified Person shall be responsible for repaying or reimbursing the
Indemnifying Person for any amounts so paid or incurred by such Indemnifying
Person pursuant to this paragraph. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement (i) includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding and (ii) does not include a statement as to,
or an admission of, fault, culpability or a failure to act by or behalf of an
Indemnified Person. In no
 

29

--------------------------------------------------------------------------------



event shall any Indemnifying Person have any liability or responsibility in
respect of the settlement or compromise of, or consent to the entry of any
judgment with respect to any pending or threatened action or claim effected
without its prior written consent.
 
If the indemnification provided for in the first and second paragraphs of this
Section 7 is unavailable or insufficient to hold harmless an Indemnified Person
in respect of any losses, claims, damages or liabilities referred to therein,
then each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (a) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Operating Partnership on the one hand
and the Underwriters on the other hand from the offering of the Securities or
(b) if the allocation provided by clause (a) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (a) above but also the relative fault of
the Company and the Operating Partnership on the one hand and the Underwriters
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Operating Partnership on the one hand and the Underwriters on the other shall be
deemed to be in the same respective proportions as the net proceeds from the
offering of such Securities (before deducting expenses) received by the Company
and the Operating Partnership and the total underwriting discounts and the
commissions received by the Underwriters bear to the aggregate public offering
price of the Securities. The relative fault of the Company and the Operating
Partnership on the one hand and the Underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the Operating
Partnership on the one hand or by the Underwriters on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
The Company, the Operating Partnership and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages and liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, in no event shall an
Underwriter be required to contribute any amount in excess of the amount by
which the total price at which the Securities underwritten by it and distributed
to the public were offered to the public exceeds the amount of any damages that
such Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amounts of Securities set forth opposite their names in
Schedule I hereto, and not joint.
 
The remedies provided for in this Section 8 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.
 
The indemnity and contribution agreements contained in this Section 8 and the
representations, warranties and covenants of the Company and the Operating
Partnership set forth in this Agreement shall remain operative and in full force
and effect regardless of (a) any termination of this Agreement, (b) any
 

30

--------------------------------------------------------------------------------



investigation made by or on behalf of any Underwriters or any person controlling
any Underwriters or by or on behalf of the Company, its officers or directors or
any other person controlling the Company or the Operating Partnership and
(c) acceptance of and payment for any of the Securities.
 
9.  Notwithstanding anything herein contained, this Agreement may be terminated
in your absolute discretion by notice given to the Operating Partnership, if
after the execution and delivery of this Agreement and prior to the Closing Date
(a) the Company and the Operating Partnership shall have failed, refused or been
unable, at or prior to the Closing Date, to perform any agreements on its part
to be performed hereunder, (b) any other conditions to the Underwriters’
obligations hereunder are not fulfilled, (c) trading generally shall have been
suspended or materially limited on or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the NASD, the Chicago Board
Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade,
(d) trading of any securities of or guaranteed by the Company and the Operating
Partnership shall have been suspended on any exchange or in any over-the-counter
market, (e) a general moratorium on commercial banking activities in New York
shall have been declared by either Federal or New York State authorities;
(f) there shall have occurred any major disruption of settlements of securities,
payment or clearance services in the United States; or (g) there shall have
occurred any outbreak or escalation of hostilities or act of terrorism involving
the United States or any change in financial markets or any calamity or crisis
that, in the judgment of the Representatives, is material and adverse and which,
in the judgment of the Representatives makes it impracticable or inadvisable to
proceed with the offer, sale or delivery of the Securities on the terms and in
the manner contemplated by this Agreement, the Time of Sale Information and the
Prospectus.
 
10.  If, on the Closing Date, any one or more of the Underwriters shall fail or
refuse to purchase Securities which it or they have agreed to purchase under
this Agreement, and the aggregate principal amount of Securities, which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
is not more than one-tenth of the aggregate principal amount of the Securities,
the other Underwriters shall be obligated severally in the proportions that the
principal amount of Securities set forth opposite their respective names in
Schedule I hereto bears to the aggregate principal amount of Securities set
forth opposite the names of all such non-defaulting Underwriters, or in such
other proportions as the non-defaulting Underwriters may specify, provided that,
such Securities of the defaulting Underwriters are purchased, to purchase the
Securities which such defaulting Underwriter or Underwriters agreed but failed
or refused to purchase on such date; provided that in no event shall the
principal amount of Securities that any Underwriter has agreed to purchase be
increased pursuant to this Section 10 by an amount in excess of one-ninth of
such principal amount of Securities without the written consent of such
Underwriter. If, on the Closing Date, any Underwriter or Underwriters shall fail
or refuse to purchase Securities and the aggregate principal amount of
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Securities to be purchased, and arrangements
satisfactory to the Underwriters and the Operating Partnership for the purchase
of such Securities are not made within 36 hours after such default, this
Agreement shall terminate without liability on the part of any non-defaulting
Underwriter or the Operating Partnership. In any such case either you or the
Company and the Operating Partnership shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Registration Statement and the Prospectus or in
any other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Underwriter from liability in respect
of any default of such Underwriter under this Agreement.
 
11.  If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company and the Operating
Partnership to comply with the terms or to fulfill any of the conditions of this
Agreement, or if for any reason the Company and the Operating Partnership shall
be unable to perform their obligations under this Agreement or any condition of
the
 

31

--------------------------------------------------------------------------------



Underwriters” obligations cannot be fulfilled, the Company and the Operating
Partnership agree to reimburse the Underwriters or such Underwriters as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and expenses of their
counsel) reasonably incurred by the Underwriters in connection with this
Agreement or the offering of Securities contemplated hereunder and the Company
and the Operating Partnership shall then be under no further liability to any
Underwriters pursuant to this Agreement except as provided in Sections 5(i) and
8 of this Agreement.
 
12.  In the event of termination of this Agreement, the provisions of
Sections 5(i) and 8 remain operative and in full force and effect.
 
13.  This Agreement shall inure to the benefit of and be legally binding upon
the Company, the Operating Partnership, the Underwriters, any controlling
persons referred to herein and their respective successors and assigns. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any other person, firm or corporation any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. No purchaser of Securities from any Underwriter shall be deemed to be
a successor by reason merely of such purchase.
 
14.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Underwriters shall be given to the
Underwriters, c/o J.P. Morgan Securities LLC, 270 Park Avenue, 8th Floor, New
York, New York 10017, Attention: High Grade Syndicate Desk, facsimile
212-834-6081, with a copy to Clifford Chance US LLP, 200 Park Avenue, New York,
New York 10166, Attention: Larry P. Medvinsky, Esq. Notices to the Company and
the Operating Partnership shall be given to First Industrial Realty Trust, Inc.,
311 South Wacker Drive, Suite 4000, Chicago, Illinois, 60606, Attention: John H.
Clayton, Esq., with a copy to Cahill Gordon & Reindel llp, 80 Pine Street, New
York, New York, 10005, Attention: Gerald S. Tanenbaum, Esq.
 
15.  Absence of Fiduciary Relationship. Each of the Operating Partnership and
the Company acknowledges and agrees that:
 
(a)  The Underwriters have been retained solely to act as underwriters in
connection with the sale of the Operating Partnership 's securities and that no
fiduciary, advisory or agency relationship between the Operating Partnership and
the Company, on the one hand, and the Underwriters, on the other, has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Underwriters have advised or is advising the
Operating Partnership or the Company on other matters;
 
(b)  the price of the securities set forth in this Agreement was established by
the Operating Partnership following discussions and arms-length negotiations
with the Underwriters, and the Operating Partnership is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement;
 
(c)  it has been advised that the Underwriters and its affiliates are engaged in
a broad range of transactions which may involve interests that differ from those
of Operating Partnership and the Company and that the Underwriters have no
obligation to disclose such interests and transactions to Operating Partnership
or the Company by virtue of any fiduciary, advisory or agency relationship;
 
(d)  it waives, to the fullest extent permitted by law, any claims it may have
against the Underwriters for breach of fiduciary duty or alleged breach of
fiduciary duty in respect of the
 

32

--------------------------------------------------------------------------------



transactions contemplated by this Agreement and agrees that the Underwriters
shall have no liability (whether direct or indirect) to Operating Partnership or
the Company in respect of such a fiduciary duty claim or to any person asserting
a fiduciary duty claim on behalf of or in right of the Operating Partnership or
the Company, including limited partners or stockholders, employees or creditors
of the Operating Partnership or the Company; and
 
(e)  Any review by the Underwriters of the Operating Partnership or the Company,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Underwriters and
shall not be on behalf of the Operating Partnership or the Company.
 
16.  This Agreement may be signed in counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.
 
17.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the conflicts of laws
provisions thereof.
 
[Signatures on following page.]

33

--------------------------------------------------------------------------------





Very truly yours,
 
FIRST INDUSTRIAL REALTY TRUST, INC.
 
By: _________________________________
Name:
Title





FIRST INDUSTRIAL, L.P.
 
By: First Industrial Realty Trust, Inc.,
as its sole general partner
 
By: _________________________________
Name:
Title





Accepted: January 5, 2006
 
J.P. MORGAN SECURITIES INC.
WACHOVIA CAPITAL MARKETS, LLC
CREDIT SUISSE FIRST BOSTON LLC
MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED





By: J.P. MORGAN SECURITIES INC.
on behalf of itself and the several Underwriters
listed in Schedule I hereto
   
By: _______________________________________
Name:
Title:




34

--------------------------------------------------------------------------------



SCHEDULE I








 
Underwriters
 
Principal Amount of Securities
 to be Purchased
 
 
J.P. Morgan Securities Inc.
 

$

70,000,000
 
 
Wachovia Capital Markets, LLC
 

$

70,000,000
 
 
Credit Suisse First Boston LLC
 

$

18,000,000
 
 
Merrill Lynch, Pierce, Fenner
     & Smith Incorporated
 
 

$


18,000,000

 
Commerzbank Capital Markets Corp.
 
 
$

8,000,000

 
PNC Capital Markets, LLC
 
 
$

8,000,000

 
Wells Fargo Securities, LLC
 
 
$

8,000,000

           
Total
 
$
200,000,000
 




I-1

--------------------------------------------------------------------------------



SCHEDULE II
 
Underwriters:
 
J.P. Morgan Securities Inc.
 
Wachovia Capital Markets, LLC
 
Credit Suisse First Boston LLC
 
Merrill Lynch, Pierce, Fenner
     & Smith Incorporated
 
Commerzbank Capital Markets Corp.
 
PNC Capital Markets, LLC
 
Wells Fargo Securities, LLC
 
Registration Statement No.:
 
333-117842-01
 
Underwriting Agreement dated:
 
January 5, 2006
 
Title of Securities:
 
5¾% Senior Notes due 2016
 
Aggregate principal amount:
 
$200,000,000
 
Price to Public:
 
99.653% of the principal amount of the Securities, plus accrued interest, if
any, from January 10, 2006
 
Purchase Price:
 
99.003% of the principal amount of the Securities, plus accrued interest, if
any, from January 10, 2006
 
Indenture:
 
Indenture dated as of May 13, 1997 and the Supplemental Indenture No.10 to be
dated as of January 10, 2006, both between the Operating Partnership and the
Trustee
 
Maturity:
 
January 15, 2016
 
Interest Rate:
 
5¾%
 
Interest Payment Dates:
 
January 15 and July 15, commencing July 15, 2006
 
Redemption:
 
At the option of the Operating Partnership, in whole or in part, at any time
 
Sinking Fund Provisions:
 
None
 
Other Significant Provisions:
 
As set forth in the Registration Statement and the Prospectus
 

 

 
II-1

--------------------------------------------------------------------------------





Ratings:
 
Standard & Poor’s: “BBB”
Moody’s Investors Service: “Baa2”
 
Closing Date and Time of Delivery:
 
The Closing will be held at 9:00 a.m. (New York City time) on January 10, 2006,
with the Securities being delivered through the book-entry facilities of The
Depository Trust Company and made available for checking by DTC at least 24
hours prior to the Closing Date
 
Closing Location:
 
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
 



 

II-2

--------------------------------------------------------------------------------





 
SCHEDULE III
 
JURISDICTIONS OF FOREIGN QUALIFICATION OF THE COMPANY,
THE CORPORATE SUBSIDIARIES AND THE PARTNERSHIP SUBSIDIARIES
 
 
ENTITY:
 
JURISDICTION
 
First Industrial, L.P.
 
Arizona
California
Colorado
Connecticut
Florida
Georgia
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maryland
Michigan
Minnesota
Missouri
New Jersey
New York
North Carolina
Ohio Oregon
Pennsylvania
Tennessee
Texas
Utah
Virginia
Wisconsin
 
   
First Industrial Realty Trust, Inc.
 
California
Florida
Georgia
Illinois
Indiana
Michigan
Minnesota
New Jersey
New York
North Carolina
Ohio
Oregon
Utah
 

 

 
III-1

--------------------------------------------------------------------------------





 
SCHEDULE IV
 
Time of Sale Information
 
Term Sheet dated January 5, 2006
 


IV-1

--------------------------------------------------------------------------------


 
Schedule V
 
FIRST INDUSTRIAL, L.P.


Pricing Term Sheet
 


Size:
$200,000,000
 
Coupon (Interest Rate): 
 
5¾% per annum
 
Interest Payment Dates:
 
January 15 and July 15
 
Maturity:
 
January 15, 2016
 
Price to Public:
 
99.653% of principal amount, plus accrued interest, if any, from the date of
original issuance
 
Settlement Date:
 
T+3; January 10, 2006
 
Net Proceeds:
 
$198,006,000 (before $200,000 of offering expenses)
 
Redemption Provision:
 
Make-whole call at any time based on U.S. Treasury plus 0.25% (twenty-five
one-hundredths of one percent)
 
Yield to maturity:
 
5.796%
 
Spread to Benchmark Treasury:
 
143 basis points
 
Benchmark Treasury:
 
U.S. Treasury 4½% due November 2015
 
Benchmark Treasury Price and Yield:
 
101-02; 4.366%
 



The issuer has filed a registration statement (including a prospectus) with the
Securities and Exchange Commission, or SEC, for the offering to which this
communication relates. Before you invest, you should read the prospectus in that
registration statement and other documents the issuer has filed with the SEC for
more complete information about the issuer and this offering. You may get these
documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
Alternatively, the issuer or any underwriter participating in the offering will
arrange to send you the prospectus supplement and accompanying prospectus if you
request it by contacting First Industrial’s Investor Relations at 312-344-4320
(call collect) or aharmon@firstindustrial.com or the underwriters at J.P. Morgan
Securities Inc., 270 Park Avenue, New York, NY 10017 (phone: (212) 834-4533
(call collect)) or Wachovia Capital Markets, LLC at 8739 Research Drive,
Charlotte, North Carolina 28262 (phone: 1-800-326-5897) or
syndicate.ops@wachovia.com.
 

 
V-1

--------------------------------------------------------------------------------




